Exhibit 10.1

 

ALMOST FAMILY, INC.

2013 STOCK AND INCENTIVE COMPENSATION PLAN

 

FORM OF EMPLOYEE STOCK OPTION AGREEMENT

 

This is a STOCK OPTION AGREEMENT (the “Agreement”) dated as of
                                        , (the “Grant Date”) by and between
Almost Family, Inc. (the “Company”), and
                                                 (the “Optionee”).

 

Recitals

 

A.            The Board of Directors of the Company (the “Board”) adopted the
Almost Family, Inc. 2013 Stock and Incentive Compensation Plan (the “Plan”) on
March 25, 2013, and the Plan was approved by the Company’s shareholders on
May 6, 2013.

 

B.            The Compensation Committee of the Board (the “Committee”) has
determined that it is in the best interests of the Company and appropriate to
the stated purposes of the Plan that the Company grant to the Optionee an option
to purchase shares of the Company’s common stock (“Shares”) pursuant and subject
to the terms, definitions, and conditions of the Plan, in the form of a stock
option that is exempt from Code Section 409A.

 

C.            Any capitalized terms used but not defined herein shall have the
respective meanings given them in the Plan, a copy of which is attached hereto
and incorporated by reference herein in its entirety.

 

NOW, THEREFORE, the Company and the Optionee do hereby agree as follows:

 

SECTION 1 — GRANT OF OPTION

 

Subject to the terms and conditions of this Agreement, the Company hereby grants
to the Optionee an option (the “Option”) to purchase all or any part from time
to time of Shares as set forth below:

 

TYPE OF OPTION

 

NUMBER OF SHARES

 

 

 

 

 

Nonqualified Stock Options

 

—

 

 

SECTION 2 — OPTION PRICE

 

The Option Price hereunder is $                        per Share, which is not
less than 100% of the Fair Market Value of a Share on the Grant Date.

 

--------------------------------------------------------------------------------


 

SECTION 3 — DURATION OF OPTION

 

The Option shall become exercisable (vested) with respect to     % [describe
vesting schedule] of the Option Shares granted on the first annual anniversary
of the Grant Date, and with respect to an additional     % of the Option Shares
granted on each of the                      annual anniversaries.  Once
exercisable with respect to a number of Shares, the Option shall remain
exercisable with respect to that number of Shares (subject to reduction for
exercise) until the tenth anniversary of the Grant Date, subject to such shorter
period as might apply under Sections 6 and 8 of this Agreement.  The Optionee’s
unexercised right to purchase shares of Option Stock shall cumulate and
carry-over to subsequent twelve-month periods.

 

SECTION 4 — EXERCISE OF OPTION

 

During the Option Period, the Optionee may exercise the Option upon compliance
with the following additional terms:

 

(a)           Method of Exercise.  The Optionee shall exercise portions of the
Option by written notice, which shall:

 

(i)             state the election to exercise the Option, the number of Shares
in respect of which it is being exercised, and the Optionee’s address and Social
Security Number;

 

(ii)           contain such representations and agreements, if any, as the
Company’s Board or the Committee may require concerning the holder’s investment
intent regarding such Shares;

 

(iii)          be signed by the Optionee; and

 

(iv)          be in writing and delivered in person or by certified mail to the
Chairman of the Committee.

 

(b)           Payment Upon Exercise of Option.  Payment of the full Option Price
for Shares upon which the Option is exercised, plus any income and employment
tax withholding (if applicable), shall accompany the written notice of exercise
described above. Payment may be made (i) in cash; (ii) by personal check;
(iii) by transfer of other Shares which (A) in the case of Shares acquired from
the Company, have been owned by the Optionee for more than six months on the
date of surrender, and (B) have a Fair Market Value on the date of surrender
equal to the aggregate exercise price of the Shares with respect to which the
Option or portion thereof is being exercised; (iv) by a written election to have
the Company retain that number of shares of Stock subject to the Option having
an aggregate Fair Market Value equal to the aggregate exercise price of the
Option, provided that for Incentive Stock Options, this right must be granted by
the Committee at the time the Option is granted and may not be added in any
modification of the Award Agreement; or (v) by any combination thereof. The
Company shall cause to be issued

 

--------------------------------------------------------------------------------


 

and delivered to the Optionee the certificate(s) representing such Shares as
soon as practicable following the receipt of notice and payment described above.

 

SECTION 5 — NONTRANSFERABILITY OF OPTION

 

The Option shall not be transferable or assignable by the Optionee, except that
Optionee can transfer the Option to a Permitted Transferee under Section 15.14
of the Plan.  Upon any such transfer, the Permitted Transferee will be deemed
the Optionee for purposes of exercise hereunder, subject to applicable tax
rules.  The Option shall be exercisable, during the Optionee’s lifetime, only by
him.  The Option shall not be pledged or hypothecated in any way, and shall not
be subject to execution, attachment, or similar process.  Any attempted
transfer, assignment, pledge, hypothecation, or other disposition of the Option
contrary to the provisions hereof, and the levy of any process upon the Option,
shall be null, void, and without effect.

 

SECTION 6 — EFFECT OF AMENDMENT, SUSPENSION,
OR TERMINATION OF EXISTING OPTIONS

 

The Board can amend or terminate the Plan at any time, and the Committee may
amend your Option Agreement, but no amendment, suspension, or termination of the
Plan will impair your Option without your consent, subject to the Company’s
right to fully vest and accelerate your option in the event of a Change in
Control.

 

SECTION 7 — RESTRICTIONS ON ISSUING SHARES

 

Shares shall not be issued pursuant to the exercise of the Option unless the
issuance and transferability of the Shares shall comply with all relevant
provisions of law, including, but not limited to, the (i) limitations, if any,
imposed by applicable state law, and (ii) restrictions, if any, imposed by the
Securities Act of 1933, as amended, the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder by the United
States Securities and Exchange Commission.  The Committee may, in its
discretion, determine if such restrictions or such issuance of shares so
complies with all relevant provisions of law.

 

SECTION 8 — EXERCISE AFTER TERMINATION OF SERVICE

 

After an Optionee’s Termination of Service due to death, Disability or
Retirement on or after age 65, an Option may be exercised only with respect to
the number of Shares which the Optionee could have acquired by an exercise of
the Option immediately before the Termination of Service, but in no event after
the expiration date of the Option as specified in Section 3.  The right to
exercise will expire at the earlier of the expiration of the Option Period or
one year after

 

--------------------------------------------------------------------------------


 

the Employee’s death, Disability, or Retirement.(1)  Any Option exercised under
this Section may be exercised by the legal representative of the estate of the
Employee or by the person or persons who acquire the right to exercise such
Option by bequest or inheritance.  If the Committee determines in the particular
case that there was Cause for Termination of Service, the right to exercise the
Option shall immediately terminate upon Termination of Service.  Absent death,
Disability, Retirement, or a finding of Cause, the Option shall remain
exercisable for the shorter of the Option Period or three months following
Termination of Service.

 

For purposes of this Agreement, “Cause” shall mean the Optionee’s (i) willful
failure to substantially perform such Optionee’s reasonably assigned duties;
(ii) repeated gross negligence in performing such Optionee’s duties;
(iii) illegal conduct in performing such Optionee’s duties; (iv) willful actions
contrary to the Company’s interest; (v) repeated refusal to comply with the
reasonable and lawful instructions of management of the Company or a Subsidiary;
or (vi) violation of the obligations imposed on the Optionee under any
confidentiality or solicitation covenants to which the Optionee is bound under
the terms of this Agreement or otherwise.

 

SECTION 9 — ACKNOWLEDGEMENTS

 

The Optionee acknowledges receipt contemporaneously herewith of a copy of the
Plan, and the Optionee accepts the Option subject to all the terms and
provisions of the Plan.  Any capitalized term used herein and not otherwise
defined shall have the meaning given in the Plan.  The Optionee acknowledges
that nothing contained in the Plan or this Agreement shall (i) confer upon the
Optionee any additional rights to continued employment by the Company, or any
corporation related to the Company; or (ii) interfere in any way with the right
of the Company to terminate the Optionee’s employment or change the Optionee’s
compensation at any time.

 

SECTION 10 — TERM OF AGREEMENT

 

This Agreement shall terminate upon the earlier of (i) complete exercise or
termination of the Option; (ii) mutual agreement of the parties; or
(iii) expiration of the Option Period.

 

--------------------------------------------------------------------------------

(1)   Where an Optionee has received Incentive Stock Options and terminates
service due to Retirement, the right to exercise will expire three months after
the Optionee’s Retirement; provided, however, if an Incentive Stock Option is
not exercised after three months, it will remain exercisable for the longer
period allowed for Retirement (one year) as if it were a Nonqualified Stock
Option and will be a Nonqualified Stock Option when exercised

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date set forth in the preamble hereto, but actually on the dates set forth
below.

 

 

 

ALMOST FAMILY, INC.

 

 

 

 

 

 

By

 

Optionee

 

 

 

Date:

 

 

Title:

 

 

 

 

 

 

Date:

 

 

--------------------------------------------------------------------------------


 

ALMOST FAMILY, INC.

2013 STOCK AND INCENTIVE COMPENSATION PLAN

 

FORM OF NON-EMPLOYEE DIRECTOR STOCK OPTION AGREEMENT

 

This is a STOCK OPTION AGREEMENT (the “Agreement”) dated as of
                                        , (the “Grant Date”) by and between
Almost Family, Inc. (the “Company”), and
                                                 (the “Optionee”).

 

Recitals

 

A.            The Board of Directors of the Company (the “Board”) adopted the
Almost Family, Inc. 2013 Stock and Incentive Compensation Plan (the “Plan”) on
March 25, 2013, and the Plan was approved by the Company’s shareholders on
May 6, 2013.

 

B.            The Compensation Committee of the Board (the “Committee”) has
determined that it is in the best interests of the Company and appropriate to
the stated purposes of the Plan that the Company grant to the Optionee an option
to purchase shares of the Company’s common stock (“Shares”) pursuant and subject
to the terms, definitions, and conditions of the Plan, in the form of a stock
option that is exempt from Code Section 409A.

 

C.            Any capitalized terms used but not defined herein shall have the
respective meanings given them in the Plan, a copy of which is attached hereto
and incorporated by reference herein in its entirety.

 

NOW, THEREFORE, the Company and the Optionee do hereby agree as follows:

 

SECTION 1 — GRANT OF OPTION

 

Subject to the terms and conditions of this Agreement, the Company hereby grants
to the Optionee an option (the “Option”) to purchase all or any part from time
to time of Shares as set forth below:

 

TYPE OF OPTION

 

NUMBER OF SHARES

 

 

 

Nonqualified Stock Options

 

 

 

SECTION 2 — OPTION PRICE

 

The Option Price hereunder is $                        per Share, which is not
less than 100% of the Fair Market Value of a Share on the Grant Date.

 

--------------------------------------------------------------------------------


 

SECTION 3 — DURATION OF OPTION

 

The Option shall become exercisable (vested) with respect to     % [describe
vesting schedule] of the Option Shares granted on the first annual anniversary
of the Grant Date, and with respect to an additional     % of the Option Shares
granted on each of the                      annual anniversaries.  Once
exercisable with respect to a number of Shares, the Option shall remain
exercisable with respect to that number of Shares (subject to reduction for
exercise) until the tenth anniversary of the Grant Date, subject to such shorter
period as might apply under Sections 6 and 8 of this Agreement.  The Optionee’s
unexercised right to purchase shares of Option Stock shall cumulate and
carry-over to subsequent twelve-month periods.

 

SECTION 4 — EXERCISE OF OPTION

 

During the Option Period, the Optionee may exercise the Option upon compliance
with the following additional terms:

 

(a)           Method of Exercise.  The Optionee shall exercise portions of the
Option by written notice, which shall:

 

(i)             state the election to exercise the Option, the number of Shares
in respect of which it is being exercised, and the Optionee’s address and Social
Security Number;

 

(ii)           contain such representations and agreements, if any, as the
Company’s Board or the Committee may require concerning the holder’s investment
intent regarding such Shares;

 

(iii)          be signed by the Optionee; and

 

(iv)          be in writing and delivered in person or by certified mail to the
Chairman of the Committee.

 

(b)           Payment Upon Exercise of Option.  Payment of the full Option Price
for Shares upon which the Option is exercised, plus any income and employment
tax withholding (if applicable), shall accompany the written notice of exercise
described above. Payment may be made (i) in cash; (ii) by personal check;
(iii) by transfer of other Shares which (A) in the case of Shares acquired from
the Company, have been owned by the Optionee for more than six months on the
date of surrender, and (B) have a Fair Market Value on the date of surrender
equal to the aggregate exercise price of the Shares with respect to which the
Option or portion thereof is being exercised; (iv) by a written election to have
the Company retain that number of shares of Stock subject to the Option having
an aggregate Fair Market Value equal to the aggregate exercise price of the
Option; or (v) by any combination thereof.  The Company shall cause to be issued
and delivered to the Optionee the certificate(s) representing such Shares as
soon as practicable following the receipt of notice and payment described above.

 

--------------------------------------------------------------------------------


 

SECTION 5 — NONTRANSFERABILITY OF OPTION

 

The Option shall not be transferable or assignable by the Optionee, except that
Optionee can transfer the Option to a Permitted Transferee under Section 15.14
of the Plan.  Upon any such transfer, the Permitted Transferee will be deemed
the Optionee for purposes of exercise hereunder, subject to applicable tax
rules.  The Option shall be exercisable, during the Optionee’s lifetime, only by
him.  The Option shall not be pledged or hypothecated in any way, and shall not
be subject to execution, attachment, or similar process.  Any attempted
transfer, assignment, pledge, hypothecation, or other disposition of the Option
contrary to the provisions hereof, and the levy of any process upon the Option,
shall be null, void, and without effect.

 

SECTION 6 — EFFECT OF AMENDMENT, SUSPENSION,

OR TERMINATION OF EXISTING OPTIONS

 

The Board can amend or terminate the Plan at any time, and the Committee may
amend your Option Agreement, but no amendment, suspension, or termination of the
Plan will impair your Option without your consent, subject to the Company’s
right to fully vest and accelerate your option in the event of a Change in
Control.

 

SECTION 7 — RESTRICTIONS ON ISSUING SHARES

 

Shares shall not be issued pursuant to the exercise of the Option unless the
issuance and transferability of the Shares shall comply with all relevant
provisions of law, including, but not limited to, the (i) limitations, if any,
imposed by applicable state law, and (ii) restrictions, if any, imposed by the
Securities Act of 1933, as amended, the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder by the United
States Securities and Exchange Commission.  The Committee may, in its
discretion, determine if such restrictions or such issuance of shares so
complies with all relevant provisions of law.

 

SECTION 8 — EXERCISE AFTER TERMINATION OF SERVICE

 

After an Optionee’s Termination of Service as a Director, an Option may be
exercised only with respect to the number of Shares which the Optionee could
have acquired by an exercise of the Option immediately before the Termination of
Service, but in no event after the expiration date of the Option as specified in
Section 3.  The right to exercise will expire at the earlier of the expiration
of the Option Period or one year after the Termination of Service.

 

Notwithstanding any provision of this Agreement, if the Committee determines in
the particular case that the Director’s Termination of Service occurred as a
result of removal for cause, the right to exercise the Option shall immediately
terminate upon Termination of Service.

 

--------------------------------------------------------------------------------


 

SECTION 9 — ACKNOWLEDGEMENTS

 

The Optionee acknowledges receipt contemporaneously herewith of a copy of the
Plan, and the Optionee accepts the Option subject to all the terms and
provisions of the Plan.  Any capitalized term used herein and not otherwise
defined shall have the meaning given in the Plan.  The Optionee acknowledges
that nothing contained in the Plan or this Agreement shall (i) confer upon the
Optionee any additional rights to continued employment by the Company, or any
corporation related to the Company; or (ii) interfere in any way with the right
of the Company to terminate the Optionee’s employment or change the Optionee’s
compensation at any time.

 

SECTION 10 — TERM OF AGREEMENT

 

This Agreement shall terminate upon the earlier of (i) complete exercise or
termination of the Option; (ii) mutual agreement of the parties; or
(iii) expiration of the Option Period.

 

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date set forth in the preamble hereto, but actually on the dates set forth
below.

 

 

ALMOST FAMILY, INC.

 

 

 

 

 

 

By

 

Optionee

 

 

 

 

 

Date:

 

 

Title:

 

 

 

 

 

 

 

 

Date:

 

 

--------------------------------------------------------------------------------


 

ALMOST FAMILY, INC.

2013 STOCK AND INCENTIVE COMPENSATION PLAN

 

FORM OF EMPLOYEE RESTRICTED STOCK AWARD AGREEMENT

 

Almost Family, Inc. (“AFAM”) grants as of                                     
(the “Grant Date”) to
                                                                            
(the “Employee” or “you”) the number of shares set forth below of the common
stock of AFAM under the Almost Family, Inc. 2013 Stock and Incentive
Compensation Plan (the “Plan”).  A copy of the Plan is attached, and any
capitalized terms used but not defined in this Agreement shall have the meaning
given them in the Plan.

 

GRANT OF AWARD.  Subject to the terms and conditions of this Agreement and the
Plan, AFAM hereby grants to you a Restricted Stock Award in the amount of
         shares of Stock (the “Shares”).   The Shares will be issued to you
after you sign this Agreement, but are subject to forfeiture upon your
Termination of Service with AFAM. AFAM shall retain custody of the Shares and
any certificates evidencing the Shares until such time as the Shares become
vested, in accordance with provisions set forth below.

 

RESTRICTION PERIOD.  The Restricted Stock vests on the          annual
anniversary [describe vesting schedule] of the Grant Date stated above, provided
that you have not incurred a Termination of Service with AFAM before that
vesting date.   However, your Restricted Stock will become 100% vested upon your
death, Disability or Retirement(1) before the vesting date.

 

 

TAXATION OF AWARD.   Your Restricted Stock will be taxable when it vests, at the
value on the vesting date.  See the attachment to this Agreement explaining your
alternative to include the current value of the Shares in income, by making an
83(b) election within 30 days of the Grant Date.  You may only choose this
option if you make arrangements satisfactory to AFAM to pay any required
withholding taxes due now if the election is made.   Satisfactory arrangements
may include the Company retaining a portion of the Shares with a Fair Market
Value equal to the Company’s withholding obligations, if such an arrangement is
mutually agreeable to you and the Company.  Check below if you wish to make an
83(b) election:

 

I elect to make an 83(b) tax election to include the value of Shares granted to
me in income now.

 

If you do not make an 83(b) election, and the shares are taxable on the vest
date, you may elect to have a sufficient number of shares withheld and
repurchased by the Company in satisfaction of all or part of the required tax
withholding.  If you do not elect this option, you must pay the Company an
amount equal to the tax withholding or make arrangements satisfactory to the
Company for paying the withholding no later than the date of vesting.  In the
event you do not meet these withholding requirements, your shares will be
forfeited on the day following the vest date.  The Company may determine in
notice to you that shares will be withheld and repurchased for taxes unless you
elect otherwise.

 

--------------------------------------------------------------------------------

(1)    For this purpose, Retirement means Termination of Employment on or after
age 65, determined in accordance with the rules in Code Section 409A and the
terms of the Plan.

 

--------------------------------------------------------------------------------


 

TRANSFER RESTRICTIONS.  Until such time as the Shares become vested in
accordance with provisions set forth above, the Shares shall not be transferred,
pledged or disposed of except by will or the laws of descent and distribution,
and are subject to forfeiture in accordance with this Agreement and the Plan.

 

RESTRICTIONS ON DIVIDENDS.  Any dividends that may be declared on the Shares
shall be retained by AFAM until the date the Shares become vested in accordance
with provisions set forth above, and will be paid to you within 30 days after
the vest date, reduced by applicable tax withholding.  Dividends on unvested
shares are subject to forfeiture in accordance with this Agreement and the Plan.

 

ACKNOWLEDGMENTS.   By signing below, you acknowledge that you have received a
copy of the Plan, and you hereby accept the Shares subject to all the terms and
provisions of the Plan.  Nothing contained in the Plan or this Agreement shall
give you any rights to continued employment by AFAM or interfere in any way with
the right of  AFAM to terminate your employment or change your compensation at
any time.

 

STOCK POWER.   To effect the transfer to AFAM of the Shares upon your
Termination of Service, you hereby execute the following with your signature
below:  “By signing below, I hereby appoint the Secretary of AFAM as my agent,
authorized representative and attorney, to transfer the Shares I receive under
this Award to AFAM upon forfeiture on the terms of this Award or to satisfy tax
withholding obligations (by redemption or sale), without consideration
therefore, and no further authorization or signature by me shall be required. 
Within five days after receipt of a written request from AFAM, I hereby agree to
provide such additional information and to execute and deliver such additional
documents as may reasonably be necessary to effect this transfer.”

 

 

ALMOST FAMILY, INC.

 

 

 

 

 

 

By:

 

Employee

 

 

 

 

Date:

 

 

Date:

 

 

--------------------------------------------------------------------------------


 

ALMOST FAMILY, INC.

2013 STOCK AND INCENTIVE COMPENSATION PLAN

 

FORM OF NON-EMPLOYEE DIRECTOR RESTRICTED STOCK AWARD AGREEMENT

 

Almost Family, Inc. (“AFAM”) grants as of                  , 201_  (the “Grant
Date”) to
                                                                            
(the “Director” or “you”) the number of shares set forth below of the common
stock of AFAM under the Almost Family, Inc. 2013 Stock and Incentive
Compensation Plan (the “Plan”).  A copy of the Plan is attached, and any
capitalized terms used but not defined in this Agreement shall have the meaning
given them in the Plan.

 

GRANT OF AWARD.  Subject to the terms and conditions of this Agreement and the
Plan, AFAM hereby grants to you a Restricted Stock Award in the amount of
         shares of Stock (the “Shares”).   These shares will be issued to you
after you sign this Agreement, but are subject to forfeiture upon your
Termination of Service with AFAM.

 

RESTRICTION PERIOD.  The Restricted Stock vests in full on the         
anniversary of the Grant Date stated above [describe vesting schedule], provided
that you have not incurred a Termination of Service with AFAM before the
applicable vesting date (except a Termination of Service occurring on the date
of the        annual meeting of stockholders as a result of your absence from
the slate of nominees proposed by AFAM’s board of directors for election at the
         annual meeting).   However, your Restricted Stock will become 100%
vested upon your death or Disability before the vesting date if you have not
already incurred a Termination of Service.

 

TAXATION OF AWARD.   Your Restricted Stock will be taxable when it vests, at the
value on the vesting date.  See the attachment to this Agreement explaining your
alternative to include the value of the shares in income within 30 days of the
Grant Date.  You may only choose this option if you make arrangements
satisfactory to AFAM to pay any required withholding taxes due now if the
election is made.   Check below if you wish to make this election:

 

I elect to make an 83(b) tax election to include the value of Shares granted to
me in income now.

 

TRANSFER RESTRICTIONS.  Until such time as the Shares become vested in
accordance with provisions set forth above, the Shares shall not be transferred,
pledged or disposed of except by will or the laws of descent and distribution,
and are subject to forfeiture in accordance with this Agreement and the Plan.

 

RESTRICTIONS ON DIVIDENDS.  Any dividends that may be declared on the Shares
shall be retained by AFAM until the date the Shares become vested in accordance
with provisions set forth above, and will be paid to you within 30 days after
the vest date, reduced by applicable tax withholding.  Dividends on unvested
shares are subject to forfeiture in accordance with this Agreement and the Plan.

 

ACKNOWLEDGMENTS.   By signing below, you acknowledge that you have received a
copy of the Plan, and you hereby accept the Shares subject to all the terms and
provisions of the Plan.  Nothing

 

--------------------------------------------------------------------------------


 

contained in the Plan or this Agreement shall give you any rights to continued
service as a director of AFAM or interfere in any way with the right of  AFAM to
change your compensation at any time.

 

STOCK POWER.   To effect the transfer to AFAM of the Shares upon your
Termination of Service, you hereby execute the following with your signature
below:  “By signing below, I hereby appoint the Secretary of AFAM as my agent,
authorized representative and attorney, to transfer the Shares I receive under
this Award to AFAM upon my Termination of Service prior to the vesting date
(other than on account of death or Disability), without consideration therefore,
and no further authorization or signature by me shall be required.  Within five
days after receipt of a written request from AFAM, I hereby agree to provide
such additional information and to execute and deliver such additional documents
as may reasonably be necessary to effect this transfer.”

 

 

ALMOST FAMILY, INC.

 

 

 

 

 

 

By:

 

Director

 

 

 

 

 

Date:

 

 

Date:

 

 

--------------------------------------------------------------------------------